GIERKE, Judge
(dissenting):
I agree with resolution of the first certified issue. However, in my view the Court of Criminal Appeals correctly reversed the military judge as to the guilty plea. Therefore, I dissent. The “rescue mission” mounted by the majority to save this inadequate plea inquiry degrades the requirements of Article 45, Uniform Code of Military Justice, 10 USC § 845, and RCM 910, Manual for Courts-Martial, United States (1995 ed.), to a hollow ritual. The second certified question should be answered in the negative.
The majority characterizes the events as a mutual affray. This distorts the accused’s responses during the plea inquiry. The accused told the military judge that his girlfriend slapped him first. He responded with insults. Then, “she continued to hit me.” The accused’s only admitted uses of physical force were when he struck her in the back while pushing her away, grabbed her arms to prevent her from striking him, and kicked her legs away from a nearby infant while she was trying to kick the accused.
The military judge attempted to patch up his defective inquiry by asking the accused for compound legal conclusions: whether he used “more force that [he] thought was necessary or than [he] should have”; and whether he “didn’t feel that [he] was acting in self-defense” and he wasn’t “in fear o[f] [his] life or bodily injury.” When asked if he feared bodily injury or was acting in self-defense, the accused responded, “I didn’t want to be hit by her.” Finally, the military judge did not inquire into the possibility that the accused was acting in defense of the infant when he kicked his girlfriend’s legs.
The accused’s responses raised issues of self-defense and defense-of-another, both inconsistent with a guilty plea. Art. 45(a). The military judge should not have accepted the pleas unless the accused admitted facts— not legal conclusions — that negated the defense. RCM 910(e), Discussion. The Court of Criminal Appeals recognized the defects in the plea inquiry and properly held that the guilty pleas were improvident. See United States v. M. C. Woods, 22 USCMA 137, 46 CMR 137 (1973) (guilty pleas to voluntary manslaughter improvident where accused said was trying to defend himself).
There is no legal basis to overturn the decision of the court below. The military judge’s inquiry falls short of what Congress intended in Article 45, this Court required in United States v. Care, 18 USCMA 535, 40 CMR 247 (1969), and the President intended in promulgating RCM 910. Accordingly, I dissent.